PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/829,522
Filing Date: 12/01/2017
Appellant(s): ENUKANTO CO, LTD.; Nozawa, Kigen



__________________
Brian K. Dutton, Reg. No. 47,255
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed 9/30/2021 appealing from the Non-Final Office Action dated 4/30/2021 (listed as Letter Restarting Period for Response in the File Wrapper).






















(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Non-Final Office Action dated 4/30/2021 (listed as Letter Restarting Period for Response in the File Wrapper) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
The following ground(s) of rejection are applicable to the appealed claims:
Non-Final Office Action (Letter Restarting Period for Response) dated 4/30/2021 (hereinafter Non-Final Office Action) and the response to Appellant's Appeal Brief dated 10/15/2020 as described in section (2) below. 
Independent claims 24 and 41, and dependent claims 25-30, 32-34, are rejected under §102 as being anticipated by prior art Wolinsky et al. Pre-Grant Publication 2015/0112790 (hereinafter Wolinsky).  
NOTE: These claims are from the claim set submitted on 8/24/2020 and were rejected in the Non-Final Office Action dated 4/30/2021.  They match up with independent claims 30 and 41, and dependent claims 32-34, from Applicant’s amended claim set that was submitted with the Appeal Brief on 9/30/2021. (see Status of Claims section below)
Dependent claims 35-40 are rejected under §103 as being unpatentable over Wolinsky in view of Sunrise Hitek Shelf Wobbler Non-Patent Literature (hereinafter Sunrise).
NOTE: These claims are from the claim set submitted on 8/24/2020 and were rejected in the Non-Final Office Action dated 4/30/2021.  They match up with independent claim 35, and dependent claims 36-40, from Applicant’s amended claim set that was submitted with the Appeal Brief on 9/30/2021. (see Status of Claims section below)

(2) GROUNDS OF REJECTION NOT APPLICABLE ON APPEAL
The following claim is NOT applicable with respect to this Appeal:
Dependent claim 31 is rejected under §103 as being unpatentable over Wolinsky in view of Bauss et al. Pre-Grant Publication 2017/0235919 (hereinafter Bauss).
NOTE:  This claim was rejected in the Non-Final Office Action, mailed 4/30/2021, but is not applicable to the Appeal as Applicant has canceled claim 31 in the amended claim set that was submitted with the Appeal Brief on 9/30/2021.


(3) WITHDRAWN REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims, but are WITHDRAWN:
Independent claim 41 is rejected under §112(a) as failing to comply with the written description requirement.  However, this rejection is being WITHDRAWN.  


(4) STATUS OF CLAIMS
	The most recent/relevant Office Action is the Non-Final Office Action mailed 4/30/2021 (listed as Letter Restating Period for Response in the File Wrapper).  This Non-Final Office Action is in response to Applicant’s amended claim set submitted 8/24/2020.  This claim set contains independent claims 24 and 41, and dependent claims 25-40.  The Non-Final Office Action examines and rejects all of the claims and claimed limitations from the claim set submitted 8/24/2020.  Although this Office Action is a Non-Final Office Action, and it contains claim numbers that have not themselves been twice examined and rejected, all of the actual limitations that are being claimed within this claim set have been previously 
	Subsequent to the Non-Final Office Action, mailed 4/30/2021, and along with the Appeal Brief, Applicant has also submitted an amended claim set on 9/30/2021.  With respect to the previously examined claim set from 8/24/2020, this newly submitted claim set cancels claims 24-29 and 31, and further, amends the previously dependent claims 30 and 35 into now independent claims.  The newly amended independent claim 30 contains all of the limitations from previously presented (and now canceled) claims 24, 25, 28, and 30.  The newly amended independent claim 35 contains all of the limitations from previously presented (and now canceled) claims 24 and 35.


(5) Response to Argument
	Applicant’s Appeal Brief is organized into five main arguments: A, B, C, D, and E. (See Appeal Brief, pgs. 5-12).  Of these five arguments, only Applicant’s C and E arguments are actually applicable here, as Applicant’s A, B, and D arguments are not really relevant for purposes of this Appeal.  However, all five arguments (A-E) are responded to in the corresponding subsections below. 
	
	A.  Applicant Argues: “The Examiner fails to examine the present application under the U.S. Patent and Trademark Office policy of Compact Prosecution…”.
With respect argument A, there is no actual argument here, at least with respect to the purposes of this Appeal.  Applicant is essentially just providing some commentary and complaints with respect to the overall prosecution of the case and how it was handled.  
Applicant’s general complaint here pertains to the issuance of multiple Non-Final Actions, which were necessitated due to petition decisions.  Not only did the petition decision itself necessitate another 


B.  Applicant Argues: “The Examiner erred beginning on page 2 of the Office action by the rejection of claim 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement.”
Independent claim 41 is rejected under §112(a), in the Non-Final Office Action mailed 4/30/2021, for failing to comply with the written description requirement.  However, this rejection is WITHDRAWN for purposes of this Appeal.  
Therefore, Applicant’s argument here is moot.  


C.  Applicant Argues: “The Examiner erred beginning on page 3 of the Office Action by the rejection of claims 24-30, 32-34, and under 35 U.S.C. 102 as allegedly being anticipated by U.S. Patent Application Publication No. 2015/0112790 (Wolinsky).”
Independent claims 24 and 41, and dependent claims 25-30 and 32-34, are rejected under §102(a)(1) as being anticipated by Wolinsky et al. Pre-Grant Publication 2015/0112790 (hereinafter Wolinsky). (See Non-Final Office Action, mailed 4/30/2021, pgs. 3-6).  

Applicant’s argument is that prior art Wolinsky “fails to disclose, teach or suggest that the tag 302 comprises an antenna and a base sheet.” (See Appeal Brief, pg. 11).  Examiner disagrees.  Prior art Wolinsky teaches an NFC tag comprising both a base sheet and an antenna.
With respect to the “base sheet,” it is Examiner’s position that Fig. 3A from Wolinsky (also reproduced by Applicant in the Appeal Brief) is showing the NFC tag on a base sheet.  For example, Fig. 3A from Wolinsky clearly shows that an “NFC tag” (indicated as the circle) as being affixed to or a part of the “base sheet” tag 302.  
This can be a little confusing because Applicant’s specification uses different terminology than prior art Wolinsky, but they are discussing and describing the same thing.  For instance, Applicant’s specification uses the terms “swing pop” and “base sheet,” whereas Wolinsky just uses the more common term “tag.”  However, the “swing pop” is actually a “tag” and the “base sheet” is just referring to a piece of material.  For example, Applicant’s Fig. 1 shows the “swing pop” “tag” (indicated by 14) which is hanging from the “price tag” area that is generally found on a typical retail store shelf (it might help to look at Applicant’s Fig. 4 and/or Wolinsky’s Fig. 14 to conceptualize these tags on retail store shelves).  The term “tag,” as used throughout Wolinsky, it any kind of typical “tag” (e.g. price tag, advertisement tag, product tag, etc.) that are generally found in retail stores, which advertise and provide information (such as price, brand name, or product features) for products.  (See Wolinsky, paragraph 0166 – discussing physical tags for advertising products such as Coca-Cola; 0167 – discusses advertising and promotional material tags; paragraph 0097 – further discusses Fig. 3A, and essentially 
With respect to the “antenna,” Wolinsky does not explicitly use the term “antenna.”  However, the entire disclosure of Wolinsky is discussing using NFC tags to wirelessly communicate with a user’s mobile device (See Wolinsky, at least paragraphs 0152 – “receive wireless communication”; 0087 and 0173 – discussing wireless technologies; 0097; and Fig. 3A showing wireless communication between NFC tag and mobile device).  Furthermore, NFC stands for Near Field Communication which is a well-known means for wireless communication.  Ultimately, in order to transmit and/or receive data wirelessly there must be some form of antennae, without it wireless communication cannot happen.  The antenna is would be wherever the specific point where the data is being transmitted wirelessly and where the data is being received wirelessly.  It could be a giant antenna such as an old UHF antenna on the roof of houses for broadcast television, or just a simple protruding or exposed wire that is microscopic in size.  But regardless of size, an antennae of some manner must be there if there is wireless communication of any kind.   
For at least the reasons above, the §102 rejections of newly amended independent claim 30, and dependent claims 32-34, should be maintained. (Based on the previous rejections of claims 24, 25, 28, and 30, which comprises the limitations of newly amended independent claim 30, and claims 32-34). 


D.  Applicant Argues: “The Examiner erred beginning on page 7 of the Office action by the rejection of claim 31 under 35 U.S.C. 103 as allegedly being upatentable over U.S. Patent Application Publication No. 2015/0112790 (Wolinsky) and U.S. Patent Application Publication No. 2017/0235919 (Bauss)."
Dependent claim 31 is rejected under §103 as being unpatentable over Wolinsky in view of Bauss et al.  (See Non-Final Office Action, mailed 4/30/2021, pg. 7).  
However, as Applicant states in the Appeal Brief, Applicant has canceled claim 31 in the amended claim set submitted with the Appeal Brief on 9/30/2021. (See Appeal Brief, pg. 11).  Thus, claim 31 and this argument is not at issue for this Appeal, and is therefore moot. 


E.  Applicant Argues: “The Examiner erred beginning on page 8 of the Office action by the rejection of claims 35-40 under 35 U.S.C. 103 as allegedly being upatentable over U.S. Patent Application Publication No. 2015/0112790 (Wolinsky) and Sunrise Hitek Shelf Wobbler Non-Patent Literature (Sunrise).
Claims 35-40 are rejected under §103 as being unpatentable over Wolinsky in view of Sunrise Hitek Shelf Wobbler Non-Patent Literature (hereinafter Sunrise). (See Non-Final Office Action, mailed 4/30/2021, pgs. 8 and 9).
Applicant argues that “a review of Sunrise reveals the absence of a copyright date for that reference.”  Examiner disagrees.
The Sunrise Hitek Shelf Wobbler NPL is an archive of the publically available website: https://www.sunrisehitek.com/product/shelf-wobbler.  While the website does not itself contain or 
For purposes convenience, the same Sunrise NPL reference that was provided to Applicant on 4/30/2021 is also provided with this Examiner’s Answer. 
For at least the reasons above, the §103 rejections of newly amended independent claim 35, and dependent claims 36-40, should be maintained (Based on the valid prior art date of the Sunrise NPL reference and previous rejections of claims 24 and 35, which combined comprise the limitations of newly amended independent claim 35, along with dependent claims 36-40).










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682  

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.